DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 03/27/2020. The applicant submits one Information Disclosure statement dated 07/07/2020. The applicant claims Domestic priority to a provisional application dated 03/28/2019. The applicant does not claim Foreign priority. Claims 21 – 30 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 209 subject matter eligibility guidance as the operations performed by the processor are analyze the vehicle data, analyze each of the start and stop events, identify the locations and times , and correlate the location and times of the vehicle. The operations do not perform a real world tangible result from these functions. The claims recite a system for use with a communication network. This judicial exception is not integrated into a practical application because the claims do not perform a real world tangible result from these functions. The claims are similar to example 40 claim 2 of Subject Matter Eligibility examples of  Abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how the results 
Claims 15 - 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 209 subject matter eligibility guidance as the operations performed by the processor are analyze the vehicle data, analyze each of the start and stop events, identify the locations and times , and correlate the location and times of the vehicle. The operations do not perform a real world tangible result from these functions. The claims recite a system for use with a communication network. The claims recite a system to access vehicle data of a vehicle and global positioning data including locations of the vehicle and times that the vehicle is at the locations. This judicial exception is not integrated into a practical application because the claims do not perform a real world tangible result from these functions. The claims are similar to example 40 claim 2 of Subject Matter Eligibility examples of  Abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how the results of the operations are used in a real world tangible manner. The information is not displayed to a driver or used by a control center to guide a driver to a more efficient routing. Thus the computations are not applied in a way that executes a planned route of delivery or changes a route of delivery. Thus the claims fail the second prong of the 2019 guidance and is not eligible for patent protection.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson US 2012/0253892.
As per claim 1, A system for use with a communication network, the system comprising: 
an electronic logging device physically coupled to a bus of a vehicle and capturing vehicle data from the bus; (Davidson paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location).”)
a global positioning device carried by the vehicle and capturing global positioning data of the vehicle, the global positioning data including locations of the vehicle and times that the 
a server to communicate via the communication network and to access the vehicle data and the global positioning data via the communication network, the server comprising: (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”)
one or more processors; (Davidson paragraph 0008 discloses, “ In various embodiments the one or more processors are, collectively, configured to: receive operational data comprising vehicle telematics data and service data, the vehicle telematics data being indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods, and the service data being indicative of one or more service dynamics for at least one vehicle operator during the one or more time periods; identify the occurrence of one or more delivery stops based on the operational data; identify one or more stop attributes for each of the identified delivery stops; and generate a graphical display indicating each of the identified delivery stops and the identified stop attributes.”) and 

analyze the vehicle data to identify start-and-stop events of the vehicle; (Davidson paragraph 0113 discloses, “For example, in various embodiments, the user interface is configured to permit a driver to indicate the following service dynamics: (a) that a delivery stop has commenced (e.g., by pressing a button indicating that the driver has arrived at a delivery location and commenced the delivery process), (b) that a delivery stop has ended (e.g., by pressing a button indicating that the driver has completed the delivery and is now leaving the delivery location),”)
analyze each of the start-and-stop events with respect to criteria to identify which of the start-and-stop events is associated with an actual visit event; (Davidson paragraph 0276 discloses, “the over under actual stop time to planned stop time”)
identify the locations and the times from the global positioning data that correspond to the actual visit events; (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective' stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”) and 

As per claim 2, The system of claim 1, further comprising a route database storing a scheduled visit events record identifying scheduled visit events and geographic areas around the scheduled visit events. (Davidson paragraph 0345 discloses, “FIG. 38 illustrates steps executed by the location dispatch profile module 2300 to provide dispatch profile statistics for a user-selected driver according to one embodiment. Beginning at step 2302, the location dispatch profile module 2300 displays a location dispatch profile view of the central server user interface 800. For example, FIG. 39 shows a location dispatch profile view 800L of the central server user interface 800 according to one embodiment. In the illustrated embodiment, the location dispatch profile view 800L displays a dispatch statistics table 2352 and a delivery performance statistics table 2354. The delivery performance statistics table 2354 indicates statistics for a driver's performance during one or more particular work shifts (e.g., a full work day, a morning work shift, an afternoon work shift, multiple work days, multiple morning or afternoon work shifts, or other periods of time during which one or more vehicle operators are scheduled to perform delivery-related activities), including number of trips made by the selected driver, the driver's total pickup and delivery hours, the number of delivery stops performed by the driver, the 
As per claim 3, The system of claim 2, wherein the instructions further cause the one or more processors to generate the scheduled visit events record and to define the geographic areas around the scheduled visit events. (Davidson paragraph 0145 discloses, “In addition, according to various embodiments, the central server 120 is configured for maintaining a Planning Data Set stored in the central server database (or in another database accessible by the central server 120). The Planning Data set may include stored data indicating, for example, planned delivery routes for various drivers and vehicles (e.g., a GPS-based route plan for a particular delivery vehicle 100), the locations of planned stops along each delivery route (e.g., location name and/or GPS location), planned distances associated with planned delivery routes and stops (e.g., total planned distance for a delivery route, planned distances between planned stops), planned times associated various routes and stops (e.g., planned times for travel between stops, planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery),”)
As per claim 4, The system of claim 4, wherein the instructions further cause the one or more processors to compare the locations of the actual visit events to the geographic areas around the scheduled visit events to identify the locations of the actual visit events that are within the geographic areas around the scheduled visit events. (Davidson paragraphs 0145 and 0345)
As per claim 5, The system of claim 4, wherein the instructions further cause the one or more processors to update the scheduled visit events record to include the locations and the times 
As per claim 6, The system of claim 4, wherein the times that correspond to the actual visit events comprise durations that the vehicle is at the respective actual visit events, and wherein the scheduled visit events have an associated time window, and wherein the instructions further cause the one or more processors to compare the durations of the actual visit events to the respective corresponding time windows to identify ones of the durations that are greater than the time window. (Davidson paragraph 0283 discloses, “The location performance module 1803 then calculates the difference between the identified start time and stop time and stores the result as the total worked time for the current driver. In certain embodiments, the location performance module 1800 may be further configured to identify any lunch and break segments in the retrieved segmented data, determine the duration of those segments, and modify the total worked time by subtracting the identified lunch/break time.”)
As per claim 7, The system of claim 6, wherein the instructions further cause the one or more processors to generate an alert identifying the actual visit events having the duration that is greater than the time window of the corresponding scheduled visit event. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data 
As per claim 8, The system of claim 4, wherein the instructions further cause the one or more processors to generate a report identifying the scheduled visit events that correspond to one of the actual visit events and the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0201 discloses, “the employee timecard view includes a create report button 1360 configured to generate a printable stop-by-stop report (e.g., a .pdf file) showing the stop-by-stop information table 1351. FIG. 17 illustrates one embodiment of a stop-by-stop report for a particular driver and date including the stop-by-stop information table 1351.”)
As per claim 9, The system of claim 4, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data acquisition device 110 may communicate with other components of the fleet management system 5 using the above-described communication methods and protocols.”)
As per claim 10, The system of claim 2, wherein the instructions further cause the one or more processors to assign the vehicle to one or more of the scheduled visit events. (Davidson 
As per claim 11, The system of claim 10, wherein the vehicle is assigned to the scheduled visit events based on one or more of a proximity of the vehicle to the one or more of the scheduled visit events or a travel time between the vehicle and the one or more of the scheduled visit events. (Davidson paragraphs 0074, 0113, and 0218)
As per claim 12, The system of claim 1, wherein the times comprise dates, times, and durations of the actual visit events, and wherein the instructions further cause the one or more processors to generate an actual vehicle visit events record including the locations of the vehicle at the actual visit events and the corresponding dates, times, and durations. (Davidson paragraphs 0074, 0113, and 0218)
As per claim 13, The system of claim 1, wherein the start-and-stop event is identified based on one or more of turning off the vehicle, turning on the vehicle, a speedometer of the vehicle being zero for a threshold amount of time, wheels of the vehicle not rotating for a threshold amount of time, a transmission status of the vehicle being in park, or the identified location of the vehicle being substantially the same for a threshold amount of time. (Davidson paragraphs 0218 and 0345)
As per claim 14, The system of claim 1, wherein the times comprise one or more of an arrival time of the vehicle at the actual visit event, a departure time of the vehicle from the actual visit event, or a duration of the vehicle at the actual visit event. (Davidson paragraphs 0218 and 0345)
As per claim 15, A system to access vehicle data of a vehicle and global positioning data including locations of the vehicle and times that the vehicle is at the locations, via a communication network, the system comprising: 
a route database storing a scheduled events record identifying scheduled visit events and geographic areas around the scheduled visit events; (Davidson paragraph 0145 discloses, “Planning Data Set stored in the central server database (or in another database accessible by the central server 120). The Planning Data set may include stored data indicating, for example, planned delivery routes for various drivers and vehicles (e.g., a GPS-based route plan for a particular delivery vehicle 100), the locations of planned stops along each delivery route (e.g., location name and/or GPS location), planned distances associated with planned delivery routes and stops (e.g., total planned distance for a delivery route, planned distances between planned stops), planned times associated various routes and stops (e.g., planned times for travel between stops”)
a server to communicate via the communication network and to access the vehicle data and the global positioning data via the communication network, the server comprising: one or more processors; (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”) and 
a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the one or 
analyze the vehicle data to identify start-and-stop events of the vehicle; (Davidson paragraph 0113 discloses, “For example, in various embodiments, the user interface is configured to permit a driver to indicate the following service dynamics: (a) that a delivery stop has commenced (e.g., by pressing a button indicating that the driver has arrived at a delivery location and commenced the delivery process), (b) that a delivery stop has ended (e.g., by pressing a button indicating that the driver has completed the delivery and is now leaving the delivery location),”)
analyze each of the start-and-stop events with respect to criteria to identify which of the start-and-stop events is associated with an actual visit event; (Davidson paragraph 0276 discloses, “the over under actual stop time to planned stop time”)
identify the locations and the times from the global positioning data that correspond to the actual visit events; (Davidson paragraph 0218 discloses, “Next, at step 1326, the employee timecard module 1300 plots the each of the stops indicated in the stop-by-stop information table 1351 in the map display 810. In one embodiment, the employee timecard module 1300 first reviews the loaded operational data and retrieves location data for each stop in the table 1351 (e.g., by identifying location data captured at each respective' stop start time or finish time). Next, the employee timecard module 1300 plots each stop individually on the map display 810 (e.g., based on location data comprising GPS coordinates corresponding to each stop).”)
correlate the locations and the times of the vehicle with the respective ones of the actual visit events; compare the locations of the actual visit events to the geographic areas around the 
correlate the locations and the times of the actual visit events with the associated ones of the scheduled visit events. (Davidson paragraphs 0145 and 0345)
As per claim 16, The system of claim 15, wherein the instructions further cause the one or more processors to update the scheduled events record to include the locations and the times for the scheduled visit events that have corresponding ones of the actual visit events. FIG. 38 illustrates steps executed by the location dispatch profile module 2300 to provide dispatch profile statistics for a user-selected driver according to one embodiment. Beginning at step 2302, the location dispatch profile module 2300 displays a location dispatch profile view of the central server user interface 800. For example, FIG. 39 shows a location dispatch profile view 800L of the central server user interface 800 according to one embodiment. In the illustrated embodiment, the location dispatch profile view 800L displays a dispatch statistics table 2352 and a delivery performance statistics table 2354. The delivery performance statistics table 2354 indicates statistics for a driver's performance during one or more particular work shifts (e.g., a full work day, a morning work shift, an afternoon work shift, multiple work days, multiple 
As per claim 17, The system of clam 15, wherein the instructions further cause the one or more processors to generate a report identifying the scheduled visit events that correspond to one of the actual visit events and the scheduled visit events that do not correspond to one of the actual visit events. (Davidson paragraph 0201 discloses, “the employee timecard view includes a create report button 1360 configured to generate a printable stop-by-stop report (e.g., a .pdf file) showing the stop-by-stop information table 1351. FIG. 17 illustrates one embodiment of a stop-by-stop report for a particular driver and date including the stop-by-stop information table 1351.”)
As per claim 18, The system of claim 15, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit events that do not have a corresponding one of the actual visit events. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas 
As per claim 19, The system of claim 15, wherein the times that correspond to the actual visit events comprise durations that the vehicle is at the respective actual visit events, and wherein the scheduled visit events have an associated time window, and wherein the instructions further cause the one or more processors to compare the durations of the actual visit events to the corresponding time windows to identify ones of the durations that are greater than the time window. (Davidson paragraph 0283 discloses, “The location performance module 1803 then calculates the difference between the identified start time and stop time and stores the result as the total worked time for the current driver. In certain embodiments, the location performance module 1800 may be further configured to identify any lunch and break segments in the retrieved segmented data, determine the duration of those segments, and modify the total worked time by subtracting the identified lunch/break time.”)
As per claim 20, The system of claim 19, wherein the instructions further cause the one or more processors to generate an alert identifying the scheduled visit event having associated durations that are greater than the time window. (Davidson paragraph 0118 discloses, “The portable data acquisition device 110 is also configured for displaying (e.g., via the display 316) data received from the central server 120 and telematics device 102. For example, the portable data acquisition device 110 may receive and display delivery information from the central server 120 (e.g., updated instructions for a particular delivery) or telematics data from the telematics device 102 (e.g., an alert that engine temperature is too high, tire pressure is too low, or recent gas mileage is poor). According to various embodiments, the portable data acquisition device 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shroff discloses determining estimated pick/delivery windows using clustering. Morris discloses real-time computation of vehicle service routes. Michael discloses system and method for monitoring, managing, and facilitating locations and/or other criteria-dependent targeted communications and/or transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666